Citation Nr: 0104281	
Decision Date: 02/12/01    Archive Date: 02/20/01	

DOCKET NO.  98-16 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the left radius and ulna.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1977.  He had service with a State National Guard 
unit from 1982 to 1995.  By rating action dated in December 
1997, the Department of Veterans Affairs (VA) Regional Office 
(RO), Detroit, Michigan, confirmed and continued a zero 
percent evaluation for residuals of fractures of the 
veteran's left radius and ulna.  The veteran appealed from 
that decision.  In an April 1998 rating action the Regional 
Office denied entitlement to service connection for an 
acquired psychiatric disability, including post-traumatic 
stress disorder.  The veteran also appealed from that 
decision.  

In October 1998 the veteran and his wife testified at a 
hearing at the Regional Office before a hearing officer.  In 
December 1999 the hearing officer granted service connection 
for ulnar nerve entrapment as secondary to the service-
connected fracture residuals of the left radius and ulna and 
evaluated the condition as 10 percent disabling under 
Diagnostic Code 8516 effective from February 1997.  The case 
is now before the Board of Veterans' Appeals (Board) for 
appellate consideration.

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder, is being deferred pending 
further action by the Regional Office.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
for the left forearm disability has been obtained.  

2.  There is no deformity or swelling of the veteran's left 
forearm.  There is a full range of motion of the left elbow 
and no impairment of the wrist.  The veteran complains of 
pain involving his left forearm.  He is right handed.

3.  There are scars on the veteran's left forearm which are 
well healed.  These scars are not tender.  An X-ray study of 
the left forearm shows the fractures of the radius and ulna 
to be well healed.  


CONCLUSION OF LAW

A compensable evaluation for residuals of the fractures of 
the veteran's left radius and ulna is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5211, 5212 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claim for an increased 
rating for the fracture residuals involving his left forearm 
and afforded the opportunity to submit such.  The Regional 
Office has also obtained extensive relevant medical records 
and has afforded the veteran VA examinations in connection 
with his claim for an increased rating for the left forearm 
disability.  Accordingly, the Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to the increased rating claim 
has been fulfilled.  Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096-98 (2000) (to be codified 
at 38 U.S.C.§§ 5103 and 5103A).  

I.  Background

The veteran's service medical records reflect that he 
sustained fractures of the left ulna and left radius in 
February 1972 when his arm was caught between two trucks.  
Debridement of the fracture site was performed and there was 
delayed primary closure of the wounds.  There was open 
reduction and compression plating of the left ulna and 
radius.  In July 1974 the veteran complained that the plate 
on the left radius was discomforting and it was removed.  

The veteran's initial claim for VA disability benefits was 
submitted in May 1979.  He claimed service connection for 
residuals of the left arm fractures.  The claim was denied by 
the Regional Office in April 1980 since the veteran had 
failed to report for a scheduled VA examination.  

In March 1981 the veteran reopened his claim for service 
connection for the left forearm fracture residuals. 

The veteran was afforded a VA examination in April 1981.  
There was a scar along the forearm that was healed.  There 
was no deformity or atrophy of the forearm.  An X-ray study 
of the left forearm showed an old fracture of the distal 
shaft of the radius and ulna.  

By rating action dated in June 1981 service connection was 
granted for residuals of fractures of the radius and ulna, 
rated noncompensable under Diagnostic Code 5211.  

In February 1997 the veteran submitted a claim for an 
increased rating for the left forearm fracture residuals.

The veteran was afforded a VA orthopedic examination in June 
1997.  He complained of occasional numbness and pain over the 
left forearm.  On examination there were surgical scars on 
the forearm.  There was no gross deformity and no direct 
tenderness.  An X-ray study of the left forearm showed old 
trauma.  The diagnoses included old injury to the left 
forearm.

During the October 1998 Regional Office hearing, the veteran 
testified that he had constant tenderness involving his left 
forearm and it was painful seven days a week.  He related 
that he took aspirin for the discomfort.  He noted that the 
plates from his left forearm had been removed.  

The veteran was again afforded a VA orthopedic examination in 
December 1998.  He stated that he could not use his left arm 
properly and it was difficult for him to carry and lift any 
weight.  He often dropped things.  During service he had 
injured his left arm with a crushing injury when the arm had 
been caught between two trucks.  He had had surgery on the 
broken bones in a military hospital.  The hardware devices 
that had been used to repair the bones became loose and he 
had to have a second operation with a bone graft one year 
later.  He still complained of pain and numbness involving 
his left arm.

On examination of the left upper extremity there was no 
deformity or swelling.  There were two long surgical scars on 
the left forearm.  One was on the radial side and the other 
on the ulnar side.  There was no tenderness anywhere.  There 
was no abnormal motion and no angulation.  The veteran 
complained of numbness on the front part of the left forearm.  
Elbow motion was full and powerful without any complaints and 
wrist motion was also full.  Power was satisfactory and the 
grip strength was good.  The left hand was examined and 
showed no atrophy of the muscles.  An X-ray study of the left 
forearm showed an old healed fracture of the radius and ulna 
in satisfactory alignment.  The diagnoses included status 
post fracture of the left forearm with healed radius and ulna 
fractures in a satisfactory position.  Mild ulnar nerve 
entrapment at the elbow on the left side was also diagnosed.  

The veteran was afforded a VA neurological examination in 
December 1998.  He reported reduced strength in the left 
hand.  It was noted that he was right handed.  On examination 
all muscle groups exhibited normal strength with the 
exception of the left upper extremity where strength was 
normal at the shoulder, elbow and wrist.  There was a 20 
percent weakness of the opposition and flexion of the left 
thumb only.  There was slight atrophy of the left thenar 
muscle.  Electromyogram and nerve conduction velocity studies 
of the left upper extremity showed ulnar nerve entrapment at 
the left elbow.  

In 1999 the Regional Office received numerous medical records 
from the Social Security Administration.  Those include a 
copy of the December 1998 VA examination.  The records also 
include a July 1995 decision by an Administrative Law Judge 
finding the veteran disabled from June 1993 due to chronic 
arachnoiditis and generalized anxiety disorder.  

II.  Analysis

A 10 percent evaluation is warranted for malunion of the ulna 
of the minor upper extremity with bad alignment.  A 20 
percent evaluation is warranted for nonunion of the ulna of 
the minor upper extremity in the lower half, or in the upper 
half with false movement but without loss of bone substance 
or deformity.  38 C.F.R. Part 4, Code 5211.  

A 10 percent evaluation is warranted for malunion of the 
radius of the minor upper extremity with bad alignment.  A 20 
percent evaluation is warranted for nonunion of the radius of 
the minor upper extremity in the upper half, or in the lower 
half with false movement without loss of bone substance or 
deformity.  38 C.F.R. Part 4, Code 5212.

In this case, the recent VA examinations disclosed that there 
are surgical scars over the veteran's left forearm; however, 
the scars are well healed and there is no tenderness.  There 
is no deformity or swelling involving the left forearm and 
there is a full range of motion of the left elbow and no 
impairment of the wrist.  X-ray studies have shown that the 
fractures of the radius and ulna are well healed.  The 
veteran has complained of pain involving his left forearm 
which is constant and which requires the use of aspirin.  
However, the veteran's complaint of pain has been included in 
the separate 10 percent evaluation assigned under Diagnostic 
Code 8516.  Under the circumstances, the Board is unable to 
conclude that a compensable evaluation for the fracture 
residuals of the left forearm is warranted under the 
provisions of Diagnostic Codes 5211 or 5212.

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  As discussed previously, 
the record reflects that the veteran has pain involving his 
left forearm, a slight functional impairment, and that 
complaint has been included in the separate 10 percent 
evaluation assigned under Diagnostic Code 8516.  However, the 
VA examinations did not reflect any indication of any 
functional loss due to weakness, fatigability, or 
incoordination.  Thus, for the reasons already discussed, a 
compensable evaluation for the fracture residuals of the 
veteran's left forearm is not in order under Diagnostic Codes 
5211 or 5212.

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for a compensable evaluation 
for the fracture residuals of his left forearm; however, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding that 
matter.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of fractures of the veteran's left radius and ulna 
is not established.  The appeal is denied to this extent.  


REMAND

With regard to the veteran's claim for service connection for 
an acquired psychiatric disability, including post-traumatic 
stress disorder, his service medical records reflect that in 
a report of medical history completed at the time of his 
examination for separation from service in January 1977 he 
indicated that he had or had had depression or excessive 
worry and nervous trouble.  On the report of medical 
examination the psychiatric evaluation was reported to be 
normal.  

The veteran's report of separation from service reflects that 
he served in the Republic of Vietnam from August 1971 to 
March 1972.  His military occupational specialty was that of 
a heavy truck driver.  The available service records do not 
indicate that he served in combat.  His personnel records are 
not included in the claims file.

The veteran's initial claim for service connection for a 
psychiatric disability was submitted in February 1997.  There 
was submitted with the claim a VA outpatient treatment record 
reflecting that the veteran was seen in October 1996 for 
complaints including night tremors and flashbacks.  It was 
noted that he was very jumpy in areas with fireworks, etc.  

In November 1997, in response to a request from the Regional 
Office for stressors during service, the veteran described 
the accident during service where his left arm was fractured.  
He stated that he currently had a fear of large trucks and 
had recurring nightmares.  He stated that he still became 
shaky on any holidays that had fireworks.

The veteran was afforded a VA psychiatric examination in 
December 1997.  He complained of nightmares and severe 
anxiety.  He did not like the sounds of heavy trucks, 
fireworks, gunshots and other loud noises.  He stated his 
sleep was poor.  On mental status examination the veteran's 
affect was tense and anxiety was present.  His insight and 
judgment were considered to be intact.  A diagnosis of 
depressive disorder was made.  

During the October 1998 Regional Office hearing, the veteran 
indicated that they had come under fire on a couple of 
occasions in Vietnam.  He also described the incident where 
his left forearm was injured.  He stated that he feared that 
he might lose his arm.  He related that he dreamed about the 
incident at night.  He stated that they had also had mortar 
rounds coming in in Vietnam.  He stated that he did not sleep 
very well at night and was taking sleeping pills.  The 
veteran's wife related that his sleep was very restless and 
on occasion he would awaken screaming.  She stated that if he 
sat in a room he usually sat in the back and watched where 
everyone was.

The Regional Office later received VA outpatient treatment 
records reflecting that the veteran was seen on several 
occasions in 1997 and 1998 for psychiatric problems including 
depression.  When he was seen in January 1997 it was 
indicated that post-traumatic stress disorder was still 
present.  

The medical records received from the Social Security 
Administration in 1999 include a June 1999 psychological 
evaluation where the diagnoses included depressive neurosis.  
A history of post-traumatic stress disorder was also 
indicated.  In an April 1994 psychological medical report it 
was indicated that the veteran had had outpatient counseling 
for depression and anxiety ever since he had injured his back 
in June 1993.  The diagnoses included generalized anxiety 
disorder without panic attacks.  

As matters now stand, the correct psychiatric diagnosis(es) 
in the veteran's case is somewhat unclear.  Under the 
Veterans' Claims Assistance Act the VA has a duty to assist a 
veteran in connection with his claim.  This includes 
providing a medical examination when such an examination is 
necessary to make a decision on the claim.  On the basis of 
the present record, the Board believes that additional 
information would be desirable and the case is REMANDED to 
the Regional Office for the following action:

1.  The Regional Office should contact 
the service department and request copies 
of the veteran's personnel records.  All 
such records obtained should be included 
with the claims file.

2.  The Regional Office should also 
obtain all VA outpatient treatment 
records of the veteran for psychiatric 
problems since 1999 and associate those 
records with the claims file.

3.  The veteran should then be afforded 
an examination by a board of two 
psychiatrists experienced in cases 
involving post-traumatic stress disorder 
to determine the nature and extent of any 
psychiatric disability present and 
whether a diagnosis of post-traumatic 
stress disorder is justified.  The report 
of examination should contain a detailed 
social, industrial, and military history 
as well as clinical findings upon which 
the diagnosis is based.  If post-
traumatic stress disorder or other 
psychiatric disability is present, the 
examiners should express an opinion as to 
whether the condition resulted from the 
in-service injury to the veteran's left 
forearm or other in-service incident or 
the post service injury to his back in 
June 1993.  The claims file is to be made 
available to the examiners for review.

4.  The veteran's claim for service 
connection for an acquired psychiatric 
disability, including post-traumatic 
stress disorder should then be reviewed 
by the Regional Office.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining issue on appeal pending 
completion of the requested action. 


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

